Citation Nr: 0909932	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post traumatic stress disorder (PTSD) and 
residuals of head trauma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to June 
1982.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in October 2004 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Veteran testified at a Board videoconference hearing in May 
2004.  A transcript is of record.


FINDINGS OF FACT

1.  Psychiatric disability, to include PTSD, was not 
manifested during the Veteran's active duty service or for 
many years thereafter, nor is psychiatric disability, to 
include PTSD, otherwise related to such service.

2.  The veteran did not suffer a head injury during active 
duty service. 


CONCLUSION OF LAW

Psychiatric disability, to include PTSD, and residuals of 
head trauma were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2003 
and November 2004, subsequent to the April 2002 adjudication.  
The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 
  
While the December 2003 and the November 2004 notices were 
not provided prior to the April 2002 adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a February 2004 statement of the case, 
following the provision of notice in December 2003.  The 
claim was also readjudicated in an October 2008 supplemental 
statement of the case, following the provision of notice in 
December 2003 and November 2004.  The Veteran and his 
representative have not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  In an 
October 2008 communication, the Veteran stated that he had no 
other information. 

Duty to Assist

The claims file included service treatment records, service 
personnel records, copies of the Command History for the USS 
Kitty Hawk for 1981,  private medical records, and VA medical 
records.  Social Security Administration (SSA) records have 
been obtained.  Statements from fellow servicemembers are of 
record.  The Veteran was afforded a Board videoconference 
hearing in May 2004.  Of record is the report of a September 
1997 VA examination.  The Board remanded the case in October 
2004 for additional development, including a VA examination.  
An examination was scheduled in August 2008, but the Veteran 
failed to report for the examination.  The record includes a 
response from the service department regarding an aircraft 
accident on the USS Kitty Hawk in 1981.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file.  The 
Veteran and his representative have not contended otherwise.  
As noted above, the Veteran has indicated that he has no 
other information.  Consequently, the Board will proceed with 
appellate review based on the evidence of record.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for psychiatric disability, to include 
PTSD and residuals of head trauma.  Applicable law provides 
that service connection will be granted if it is shown that 
the Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Psychiatric Disability, to include PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

There appears to be some evidence of a traumatic experience 
in the military.  In support of this claim, the Veteran sent 
e-mails from various fellow servicemembers who stated that 
they remembered the accident.  The Board notes one e-mail in 
particular from M.K. who informed him that people referred to 
the Veteran as "scorch" from the time he got caught behind 
one of the aircraft and got 3rd degree burns on his face.  A 
February 1982 service treatment record includes history 
furnished by the Veteran to the examiner regarding a July 
1981 incident in which the Veteran was burned as a result of 
being in the path of the exhaust of an A-7 aircraft on a 
flight deck.  

Service treatment records from July 1981 until his discharge 
document treatment for various complaints and disorders, but 
none of these records mention any head injury or any burn 
injury.  Service treatment records dated in July 1981 (the 
time period of the claimed head injury) show treatment on the 
USS Kitty Hawk for upper respiratory infection and for 
earaches, but there is no mention of any burn injury to the 
face or any head injury.  At the time of his discharge 
examination in June 1982, the Veteran generally described his 
present health as perfect.  He checked the appropriate boxes 
to deny ever having a head injury, dizziness or feinting 
spells, or periods of unconsciousness.  He also specifically 
denied having epilepsy or fits.  The Board notes that the 
Veteran checked the appropriate box to report that he had in 
the past, or had at that time, depression or excessive worry.  
Under the section for the physician's summary, occasional 
worries was referenced along with what appears to be the 
words "non suicidal."  In the section of the report for 
clinical evaluations, the boxes for psychiatric status were 
not checked at all for either normal or abnormal.  The head, 
face, neck and scalp were clinically evaluated as normal as 
was the nose and skin.  Undescribed marks and scars were 
reported.  

Navy records do document an aircraft accident on the USS 
Kitty Hawk in early September 1981.  The Board has considered 
that this may be the incident cited by the Veteran.  However, 
service treatment records from September 1981 through the end 
of his service simply do not document treatment for any head 
injury, any burns to the face or neck, or any treatment 
whatsoever related to any pertinent injury on the USS Kitty 
Hawk.  The February 1982 record does reference an incident 
reported by the Veteran on the USS Kitty Hawk flight deck in 
which he was burned, but this is information furnished to the 
examiner in February 1982 by the Veteran himself.  It should 
be noted that the Veteran did not mention any head injury at 
that time.  The Board further notes that the February 1982 
record shows that there were no obvious physical defects.  
The Veteran was described as being oriented to person, place, 
and time.  The examiner reported that the Veteran's 
verbalizations were logical, coherent, and goal directed, and 
that there was no evidence of a thought disorder, organic 
brain syndrome or neurosis.  The examiner did report that the 
Veteran's affect seemed forced, his speech pressured, and his 
mood guarded and suspicious, but the examiner concluded that 
a diagnosis seemed unwarranted at that time.  It should be 
noted that the February 1982 clinical record documented a 
consultation with the mental health unit on recommendation of 
an officer because the Veteran was having difficulty passing 
a training course to become a Plane Captain.  During the 
visit the Veteran voiced some frustrations with the Navy and 
believed he had been misled as to his assignment.  

After reviewing the totality of the evidence contemporaneous 
to the Veteran's period of active duty service, the Board is 
unable to find persuasive evidence that the Veteran suffered 
a head injury during service.  There are some statements from 
fellow service members which seem to recall the claimed burn 
incident, but these statements were made many years after the 
fact and are simply not supported by any contemporaneous 
records.  The Board believes that significant weight must be 
given to the service treatment records which are silent with 
regard to any head injury, or any burn injury for that 
matter.  These are exactly the records where one would expect 
such a significant injury to be documented.  It is also 
significant that the no medical evidence suggesting any head 
injury or burn injury were reported at the time of discharge 
examination.  Moreover, the Veteran himself did not report 
any such incidents at that time.  In fact, he specifically 
denied ever having a head injury.  Although medical records 
dated from the late 1990's on include history furnished by 
the Veteran regarding a head injury, the preponderance of the 
evidence is simply against a finding that he did in fact 
suffer a head injury during service.  Accordingly, the Board 
finds that any current psychiatric disability is not causally 
related to a head injury during service.  

The Board believes that it must now consider whether the 
Veteran's current psychiatric disability may be otherwise 
related to service.  In this regard, the May 1982 service 
treatment record does suggest some psychiatric symptoms at 
that time.  Moreover, it appears that a September `1981 
aircraft accident on the USS Kitty Hawk has been verified.  

When the Veteran was afforded a VA examination specifically 
for PTSD in September 1997, it was noted that the Veteran's 
profile was consistent with a diagnosis of PTSD.  It was 
additionally noted that if there is a history of traumatic 
experience in the military, and of current PTSD 
symptomatology, a diagnosis of PTSD should be considered.  
However, an August 1998 VA treatment record showed PTSD was 
ruled out.  A May 2002 private examination report lists a 
diagnosis of a psychotic disorder.  Various private records 
document treatment for seizures. 

As noted previously, the Veteran was scheduled for a VA 
examination in August 2008, but failed to appear.  The Board 
directed the examination for the express purpose of obtaining 
medical evidence addressing any possible causal relationship 
between the Veteran's current psychiatric disorder and 
seizures to his service.  The Board is thus left with a 
record which lacks persuasive medical evidence linking any 
current psychiatric disorder, including any PTSD, with 
service.  With regard to the psychiatric disability issue, it 
is clear that the veteran now suffers from psychiatric 
disability.  It is indeed unfortunate that the veteran did 
not appear for the scheduled VA examination.  The Board 
acknowledges the Veteran's assertion that his psychiatric 
disability is related to service.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

The Board is left with an evidentiary record which does not 
show a medical diagnosis of psychiatric disability during 
service or for a number of years after service.  There is 
also no medical opinion linking current psychiatric 
disability to any symptomatology during service or to any 
incident of service, including the September 1981 aircraft 
incident.  There is also no medical evidence of a current 
diagnosis of PTSD linked to service in accordance with 38 
C.F.R. § 4.125(a).  The preponderance of the evidence now of 
record is against the Veteran's claim. 


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


